DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 10 have been amended.
Claims 1-15 have been examined.
The drawing and claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2015/0019840 by Anderson et al. (hereinafter referred to as “Anderson”).
Regarding claim 1, Anderson discloses:
a data processing device comprising: an instruction memory to store instructions (Anderson discloses, at ¶ [0044], a processor having an instruction memory.); 
an instruction decoder to decode an instruction recalled from the instruction memory (Anderson discloses, at ¶ [0073], a decode phase, which involves a decoder sequentially recalling instructions from memory and determining the operations and operands specified by the instructions.); 
a plurality of functional units, each functional unit being operable to perform a data processing operation in response to an operand specified by an instruction decoded by the instruction decoder (Anderson discloses, at ¶¶ [0082]-[0085], functional units that perform the decoded operations and store the results in destination registers.); and 
stream data logic operable to recall data streams from a memory, wherein each data stream includes a sequence of data elements, wherein the stream data logic includes: (Anderson discloses, at ¶ [0089], a streaming engine that recalls a stream of data elements from memory in response, as disclosed at ¶ [00159], to a stream open instruction.); 
a stream data unit that includes: a data buffer having an input side and an output side, wherein the input side of the data buffer is coupled to a memory interface of the stream data logic to receive data elements from the memory (Anderson discloses, at ¶ [0106] and Figure 15 a stream buffer coupled to memory, which discloses an interface, to receive data elements from memory.); 
a first stream head register coupled to the output side of the data buffer to receive a first data element from the data buffer; a second stream head register coupled to the output side of the data buffer to receive a second data element from the data buffer, wherein the first and second data elements are sequential data elements within a first data stream (Anderson discloses, at ¶ [0164], first and second stream head registers from which stream elements are read, which discloses the stream head registers first receiving the stream elements. As disclosed at ¶ [0051], the stream elements are sequential.); and 
an output bus coupled to the first and second stream head registers of the stream data unit (Anderson discloses, at ¶ [0106], the CPU generating an output, which discloses an output bus.); 
wherein said instruction decoder is operable to: when the operand of the recalled instruction specifies a first bit coding, cause the first data element to be output from the first stream head register to one of the functional units on the output bus but not cause the second data element to be output from the second stream head register (Anderson discloses, at ¶ [0164], reading a vector from one of the stream head registers. As disclosed, at ¶ [0061] and Table 1, registers can be read singly or as double registers, and the instruction type (encoding) determines the data size. Reading a vector discloses not reading both stream head registers. As disclosed at ¶ [0073], reading from a particular register discloses that the register is specified by an encoding that identifies the register as a source operand.); 
when an operand of the recalled instruction specifies a second bit coding, cause the second data element to be output from the second stream head register to one of the functional units on the output (Anderson discloses, at ¶ [0164], reading a vector from one of the stream head registers. As disclosed, at ¶ [0061] and Table 1, registers can be read singly or as double registers, and the instruction type (encoding) determines the data size. Reading a vector discloses not reading both stream head registers. As disclosed at ¶ [0073], reading from a particular register discloses that the register is specified by an encoding that identifies the register as a source operand.); and 
when an operand of the recalled instruction specifies a third bit coding, cause the first data element to be output from the first stream head register to one of the functional units and the second data element to be output from the second stream head register to one of the functional units on the output bus (Anderson discloses, at ¶ [0164], reading a double vector from the stream head registers. As disclosed, at ¶ [0061] and Table 1, registers can be read singly or as double registers, and the instruction type (encoding) determines the data size. Reading a double vector discloses reading both stream head registers. As disclosed at ¶ [0073], reading from a particular register discloses that the register is specified by an encoding that identifies the register as a source operand.).
 
Regarding claim 2, Anderson discloses the elements of claim 1, as discussed above. Anderson also discloses:
wherein the stream data unit includes a data formatter operable to: format the first data element prior to the first stream head register receiving the first data element; and format the second data element prior to the second stream head register receiving the second data element (Anderson discloses, at ¶ [0106], a data formatter that formats data elements prior to processing.).

Regarding claim 3, Anderson discloses the elements of claim 1, as discussed above. Anderson also discloses:
wherein the first stream head register has a size equal to a vector width, and wherein the second stream head register has a size equal to a vector width (Anderson discloses, at ¶ [0061], vector registers can be equal to the vector width. This applies to stream head registers as these are used in place of other vector registers.).

Regarding claim 4, Anderson discloses the elements of claim 3, as discussed above. Anderson also discloses:
wherein a vector width is 512 bits (Anderson discloses, at ¶ [0061], vectors can be 512 bits wide.).

Regarding claim 5, Anderson discloses the elements of claim 3, as discussed above. Anderson also discloses:
comprising wherein the output bus has a width equal to a vector width (Anderson discloses at ¶ [0106], the CPU generating an output, which discloses vector output data and an output bus. It is inherent that the bus has a vector width when the output data is vector data.).

Regarding claim 6, Anderson discloses the elements of claim 5, as discussed above. Anderson also discloses:
wherein the third bit coding represents a double vector operation in which the first data element is output to a first functional unit and the second data element is output to a second functional unit that is paired with the first functional unit for performing the double vector operation (Anderson discloses, at ¶ [0061], a multiply unit operating on double vectors, e.g., performing a multiply operation. As disclosed, at ¶ [0054], the multiply unit performs simultaneous multiplications using duplicate hardware.).

Regarding claim 7, Anderson discloses the elements of claim 1, as discussed above. Anderson also discloses:
wherein the data buffer is a first-in-first-out (FIFO) buffer (Anderson discloses, at ¶ [0106], the buffer is a FIFO.).

Regarding claim 8, Anderson discloses the elements of claim 1, as discussed above. Anderson also discloses:
(Anderson discloses, at ¶ [0044], a processor having a memory hierarchy, an L1 instruction memory, which is lower level than the L2 combined instruction/data memory.).

Regarding claim 9, Anderson discloses the elements of claim 8, as discussed above. Anderson also discloses:
wherein the memory is a level two cache (Anderson discloses, at ¶ [0044], an L2 combined instruction/data memory.).

Regarding claim 10, Anderson discloses the elements of claim 1, as discussed above. Anderson also discloses:
wherein the stream data unit is a first stream data unit; the data buffer is a first data buffer; and the output bus is a first output bus; wherein the data processing device comprises a second output bus; wherein the stream data logic includes a second stream data unit that includes: a second data buffer having an input side and an output side, wherein the input side of the second data buffer is coupled to the memory interface to receive data elements from the memory; a third stream head register coupled the output side of the second data buffer to receive a third data element from the second data buffer; and a fourth stream head register coupled to the output side of the second data buffer to receive a fourth data element from the second data buffer; and wherein the second output bus coupled to the third and fourth stream head registers of the second stream data unit (Anderson discloses, at ¶ [0133], that the processor includes two identical stream processing paths.).

Regarding claim 11, Anderson discloses the elements of claim 10, as discussed above. Anderson also discloses:
wherein the third and fourth data elements are data elements from the first data stream (Anderson discloses, at ¶ [0133], that the first and second paths share an L2 cache, which discloses, at ¶ [0144], elements from the first stream being routed to both paths.).

Regarding claim 12, Anderson discloses the elements of claim 10, as discussed above. Anderson also discloses:
wherein the third and fourth data elements are data elements from a second data stream different from the first data stream (Anderson discloses, at ¶ [0133], that the first and second paths share an L2 cache, which discloses, at ¶ [0144], elements from the first stream being routed to both paths.).

Regarding claim 13, Anderson discloses the elements of claim 10, as discussed above. Anderson also discloses:
wherein the memory interface is a first memory interface, and the stream data logic includes a second memory interface coupled to the input side of the first data buffer and to the input side of the second data buffer in parallel with the first memory interface (Anderson discloses, at ¶ [0133], that the processor includes two identical stream processing paths, which discloses a second memory interface coupled to the input side of the data buffers.).

Regarding claim 14, Anderson discloses the elements of claim 1, as discussed above. Anderson also discloses:
wherein the data processing device is a digital signal processor (Anderson discloses, at ¶ [0089], a DSP.).

Regarding claim 15, Anderson discloses the elements of claim 1, as discussed above. Anderson also discloses:
wherein the data processing device is fabricated on a single integrated circuit (Anderson discloses, at ¶ [0044], the processor is formed on a single IC.).

Response to Arguments
On pages 6-7 of the response filed February 19, 2021 (“response”), the Applicant argues that the claimed “output bus” is shown in the figures and described in the specification, and requests withdrawal of 
These remarks have been fully considered, and are deemed persuasive. The Examiner agrees that Figure 1 shows output busses coupled to streaming engine 125, which corresponds to the claimed stream data logic. The Examiner notes, however, that claim 1 recites that the that the output busses are coupled to the first and second stream head registers, and that this is not shown in Figure 1. This necessarily follows from the fact that Figure 1 does not show the stream head registers at all. 
However, the Examiner notes that in Figures 27 and 31, the only output from the streaming engine is shown as being transmitted from the stream head registers. Therefore, the Examiner is persuaded that a person having ordinary skill in the art would reasonably be expected to infer that the output busses shown in Figure 1 are coupled to the stream head registers of Figures 27 and 31. Therefore, the drawing objections and § 112(a) rejections of the previous office action are withdrawn.

On page 8-9 of the response the Applicant argues, “Anderson does not teach or suggest a first stream head register and a second stream head register that are coupled to the output side of the same data buffer, as claim 1 recites.” In support of this position, the Applicant argues that, “the Examiner relied on the teaching of a special vector register STXO and a special vector register described in paragraph [0164] as being the recited first and second stream head registers, respectively. The registers STXO and STX1 correspond to…the holding register 2218 (of Stream 0 unit 2210) and holding register 2228 (of Stream 1 unit 2220), respectively, as shown by Figure 22 of Anderson. But, these holding registers are 
Though fully considered, the Examiner respectfully disagrees. As noted in the rejection above, Anderson discloses that registers can be accessed as single or double registers. See Anderson, ¶ [0061] and Table 1. For example, identifying a register as a double vector register DVX0 actually corresponds to identifying two vector registers, i.e., vector registers VX1 and VX0. Therefore, Anderson’s register STX0, for example, is not limited to being a single register, i.e., a register holding a single or single width vector data value. Instead, STX0 can identify two registers, i.e., the first and second stream head registers of claim 1. Coupling two registers together, as disclosed by Anderson, can improve instruction processing by enabling flexible data access operations. For example, an instruction can access a single portion of a double vector or both portions concurrently. Id. 
The interpretation that Anderson’s STX0 and STX1 can each correspond to two registers is further supported by the fact the corresponding elements 2218 and 2228 are each identified in Figure 22 as being “Holding Regs” rather than “Holding Reg.” The pluralization of the abbreviation for registers indicates that those elements are not limited to each including only one register. 
Furthermore, even though data storage 2216 and data storage 2226 are shown as separate boxes in Figure 22, nothing in the corresponding written description requires them to be physically separate data buffers. The division of storage into multiple elements and the identification of those elements is often arbitrary. As disclosed by Anderson, “Streaming engine 2200 has data storage 2216/2226 for an arbitrary number of elements. Deep buffering allows the streaming engine to fetch far ahead in the stream, hiding memory system latency. The right amount of buffering might vary generation to generation. In the current preferred embodiment streaming engine 2200 dedicates 32 slots to each stream. Each slot holds 64 bytes of data.” See Anderson, ¶ [0140]. Therefore, even though data storage 2216 and 2226 are shown as separate boxes in Figure 22, they appear to actually be two portions, each having 32 slots, of a single buffer having 64 slots. Calling the first 32 slots of storage a first buffer and the second 32 slots a second buffer is a purely logical distinction without any functional difference. While there may be functional differences between using a single logically divided buffer and two physically distinct buffers, such as the number of read ports, addressing logic, wire lengths, etc., none of those distinctions is claimed. Therefore, the Examiner maintains that the graphical depiction in Figure 22 of 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWN DOMAN/
Examiner, Art Unit 2183